         Entered on Docket July 20, 2021                       Below is the Order of the Court.


 1

 2                                                             _________________________
                                                               Timothy W. Dore
 3                                                             U.S. Bankruptcy Court
                                                               (Dated as of Entered on Docket date above)
 4

 5

 6

 7
     __________________________________________________________________________
 8
                               UNITED STATES BANKRUPTCY COURT
 9                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
10
      IN RE:                                            )         Chapter 7
11                                                      )         Case No. 20-11870
      BARNARD, NICHOLAS CLIFTON                         )
12                                                      )         ORDER APPROVING FINAL REPORT
                                                        )         AND APPLICATIONS FOR
13                                                      )         ADMINISTRATIVE EXPENSES
                                         Debtor.        )
14                                                      )

15                    THIS MATTER having come on for hearing upon Notice of Final Report and
16
      Application for Compensation, and no objection having been made, it is hereby ORDERED that:
17
                      1. The Final Report and distributions proposed therein are approved;
18
                      2. Reasonable compensation for actual and necessary services rendered and
19

20    reimbursement for actual and necessary expenses incurred are hereby awarded and allowed as

21    follows:

22    Ronald G. Brown - Chapter 7 Trustee, Trustee
      Compensation
23                 Fees                                                            $1,800.00
                   Expenses                                                          $156.90                 $1,956.90
24
                      IT IS FURTHER ORDERED that the Trustee is authorized to make the following
25
26    disbursements:


      ORDER APPROVING FINAL REPORT - 1                                                       RONALD G. BROWN, Trustee
                                                                                                            P.O. Box 2369
                                                                                                     Kirkland, WA 98083
                                                                                                            (425) 522-3649



     Case 20-11870-TWD          Doc 81        Filed 07/20/21    Ent. 07/20/21 13:02:02           Pg. 1 of 3
 1                                      Chapter 7 Costs of Administration
                                                To be paid in full
 2
                     Ronald G. Brown - Chapter 7 Trustee
 3                       Fees                    $1,800.00
                         Expenses                  $156.90                   $1,956.90            $1,956.90
 4

 5                                               Priority Claims
                                                To be paid in full
 6   Claim No.       Claimant                                                 Allowed              Dividend
        6A           Internal Revenue Service                                $2,301.12            $2,301.12
 7

 8                                              Unsecured Claims
                                        To be paid a dividend of 6.53512%
 9
     Claim No.       Claimant                                                 Allowed              Dividend
10      1            Quantum3 Group LLC                                     $24,605.95            $1,608.03
11      2            Department Stores National Bank                          $201.48                 $13.16
12      3            American Express National Bank                          $2,675.84               $174.87
13      4            American Express National Bank                          $1,308.53                $85.51
14      5            TD Bank, USA                                             $818.47                 $53.49
15      7            Ashley Funding Services, LLC                             $114.62                   $7.49
16     13            Credit First, NA                                        $1,288.23                $84.19
17     14            BECU                                                    $1,505.63                $98.39
18     15            BECU                                                    $2,147.82               $140.36
19     16            Portfolio Recovery Associates, LLC                      $2,634.03               $172.14
20     17            Evergreen Professional Recoveries,                      $1,171.00                $76.53
                     Inc.
21
       18            Randi Dolan                                              $998.41                 $65.25
22
       19            Kay Hessmer                                            $14,711.73               $961.43
23
       20            Benjamin Schwartz                                      $17,713.78            $1,157.62
24
       21            U.S. Department of Education                           $22,261.47            $1,454.81
25
       22            Michelle Eckman                                         $1,020.00                $66.66
26


     ORDER APPROVING FINAL REPORT - 2                                               RONALD G. BROWN, Trustee
                                                                                                 P.O. Box 2369
                                                                                            Kirkland, WA 98083
                                                                                                 (425) 522-3649



     Case 20-11870-TWD         Doc 81      Filed 07/20/21    Ent. 07/20/21 13:02:02      Pg. 2 of 3
 1           IT IS FURTHER ORDERED that there are insufficient funds in the bankruptcy estate to pay
 2   tax penalty claims.
 3

 4                                      // // END OF ORDER      // //

 5   Presented by:
 6   /s/ Ronald G. Brown
 7   Ronald G. Brown, WSBA #8816
     Chapter 7 Trustee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


     ORDER APPROVING FINAL REPORT - 3                                            RONALD G. BROWN, Trustee
                                                                                             P.O. Box 2369
                                                                                        Kirkland, WA 98083
                                                                                             (425) 522-3649



     Case 20-11870-TWD         Doc 81      Filed 07/20/21   Ent. 07/20/21 13:02:02   Pg. 3 of 3
